IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN l)lSTRICT OF VlRGINlA
Richmond Division
INTERCEPT YOUTH SERVICES, INC.,
Plaintiff,
v. Civil Action No. 3:18cv901

KEY RISK lNSURANCE COMPANY, INC.,

Defendant,

 

PHILADELPHIA INDEMNITY INSURANCE
COMPANY,

Intervenor P|aintiff.

MEMORANDUM OPINION

This matter comes before the Court on l’hiladelphia Indemnity lnsurance Company’s
("PIIC") Motion for Leave to Intervene (the "Motion”). (ECF No. 10.) Plaintift` lntercept Youth
Services, Inc. ("lYS”) responded with consent to the Motion. (ECF No. 12.) Det`cndant Ke_v
Risk Insurance Company (“Key Risk”) did not respond and the time to do so has expired. The
matter is ripe f`or disposition. The Court dispenses with oral argument because the materials
before it adequately present the facts and legal contentions, and argument would not aid the
decisional process. The Court exercises jurisdiction pursuant to 28 U.S.C. § 1332.' For the

reasons that follow, the Court will grant the Motion.

 

' The district courts shall have original jurisdiction ot`all civil actions where the matter in
controversy exceeds the sum or value of $75.0()0. exclusive of interest and costs. and is between
. . . citizens ofdifferent States." 28 U.S.C. § 1332.

I. Factual and Procedural Back_g£M

IYS brings this declaratoryjudgment action in response to workers’ compensation claims
and civil suits brought in the Circuit Court for the County of Prince William on behalf of two
deceased IYS employees (the "Underlying Litigation”). (Compl. il 2-3. ECF No. l.) lYS
contends that Key Risk owes it a duty to defend and indemnify IYS in the Underlying I.itigation
based on the liability insurance policy (the "Policy"') that Key Risk issued IYS. (See ia'.) On
January 23, 2019, Key Risk filed a Motion to Dismiss, claiming IYS failed to state a claim upon
which relief can be granted. (ECF No. 6.) ()n February 27, 2019, PllC moved to intervene.
(ECF No. 10), which the parties do not oppose. (ECF No. l2).

PIIC insures IYS under two umbrella insurance policies. (Mot. 2.) These policies apply
“on an excess basis over certain ‘underlying insurance.”’ (Id. at 3.) PIlC challenges Key Risk’s
denial of its alleged obligation to defend and indemnify IYS under the Policy due to Key Risk`s
denial. PIlC asserts that it had to assume the defense of IYS in the Underlying Litigation. PIlC
therefore moves to intervene, seeking a declaratory judgment that Key Risk_as the primary
insurer_has a duty to defend and indemnify IYS in the Underlying Litigation.

II. Motion to Intervene

PIlC moves to intervene as a non-party pursuant to Federal Rule ofCivil Procedure 24.
Based on the record before it, and lacking any opposition, the Court concludes that PIlC timely
moved to intervene and that permitting intervention here would not prejudice IYS or Key Risk.
The Court will grant the Motion.

A. Legal Standard
F ederal Rule of Civil Procedure 24 offers two avenues for a non-party movant to

intervene in a case: ( l) intervention as of right; and, (2) permissive intervention. FED. R. CIV.

l\)

P. 24. PIlC seeks permissive intervention under Rule 24(b).2 A court may permit a party to
intervene permissiver when a federal statute gives it a conditional right to intervene or when it
“has a claim or defense that shares with the main action a common question of law or fact."
FED. R. Clv. P. 24(b)( l )(B). Motions to intervene must also be timely. When deciding whether a
movant timely filed her or his motion to intervene, the C ourt must consider "whether the delay
has prejudiced the other parties.” Spring Constr. Co., Inc. v. Harris, 614 F.2d 374, 377 (4th Cir.
1980); see also FED. R. CIV. P. 24(b)(3) (the Court must evaluate "whether the intervention will
unduly delay or prejudice the adjudication of the original parties’ rights").

B. The Court Will Permit PIlC to Intervene

The Court finds PIlC’s Motion appropriate because PIIC timely moved to intervene and
demonstrated that it "has a claim or defense that shares with the main action a common question
oflaw or t`act.” FED. R. Civ. P. 24(b)( l )(B).

First. the Court has sound discretion in deciding timeliness under Rule 24. FED. R. Cl\'.
P. 24(b)(l). See also Alr v. U.S. E.P.A, 758 F.3d 588, 591 (4th Cir. 2014). When evaluating
timeliness, the Court must evaluate: (1) how far the underlying suit has progressed: (2) why the

movant was tardy in filing its motion; and, (3) the prejudice to existing parties that would result

 

2 Altematively, PlIC seeks to intervene as of right under Rule 24(a). See .\ie\i'[)r))'! l\’e\i's
Shipbuilding & Drydock Co. v. Peninsula Shipbuilder_s' ` Ass 'n, 646 F.2d l 17, 120 (4th Cir. 1981)
(requiring parties who move to intervene as of right to meet four requirements: “( l) the
application to intervene must be timely; (2) the applicant must have an interest in the subject
matter of the underlying action; (3) the denial of the motion to intervene would impair or impede
the applicant’s ability to protect its interest; and (4) the applicant"s interest is not adequately
represented by the existing parties to the litigation."). Because the Court will exercise discretion
to allow PIlC to intervene under Rule 24(b), the Court need not decide whether PIIC is entitled
to intervene as a matter of`right. See. e.g., Pinnacle Bank v. Bluestone Energy Sales Corp., No.
7:17CV00395, 2017 WL 8777364, at *1 (W.D. Va. Nov. 14, 2017) (citing United Sta!e.s' ex rel.
MPA Cons!r., Inc. v. XL Specialty lns. Co.. F. Supp. 2d 934_. 938 (D. Md. 2004)).

lJJ

from allowing the intervention. See Al!. 758 F.3d at 591. The Court concludes that each of these
factors favor permitting PIlC to intervene here.

As to the first timeliness factor, nothing suggests that this suit has progressed beyond the
period in which PIlC may file a motion to intervene. See id. On December 31. 2018. IYS filed
this declaratoryjudgment action. On January 23, 2019, Key Risk responded by filing a Motion
to Dismiss. On February 27, 2019, PIlC filed this Motion. No activity occurred beyond the
filing of the Motion to Dismiss, on which the Court has not yet ruled. Because this litigation
remains in its early stages, this factor favors permitting PIlC to intervene.

Under the second timeliness factor, the Court must consider the rationale behind the
movant’s tardiness in filing its motion to intervene. See id. PIIC indicates that it first learned of
this matter on l~`ebruary 18, 2019. (Mot. 4). Neither IYS nor Key Risk disputes this assertion.
Because PIlC filed the Motion only nine days after learning of the matter, the second timeliness
factor also weighs in favor of permitting PIIC to intervene.

The third timeliness factor requires the C ourt to consider the prejudice to existing parties
that might result from allowing the intervention. See AII, 758 F.3d at 591. This factor also
supports granting the Motion. IYS responded and consented to the Motion. Key Risk did not
respond to PIIC’s Motion, thereby foregoing any opportunity to argue that PllC`s intervention
would prejudice them. Absent contention to the contrary. the Court cannot find that granting the
Motion would prejudice either party. Because each of the timeliness factors suggests that PIIC
timely filed the Motion, the Court finds that it so did.

Having determined that PIlC timely filed the Motion. the Court next assesses whether
PIlC “has a claim or defense that shares with the main action a common question of law or fact."

FED R. Clv. P. 24(b)( l )(B). The Court concludes that PIIC`s claim shares a common question of

law with the main action. Intercej).' 1’¢)::.'}1.$`@:‘\':'€€5. Inc. t'. Key Ri'_\'k fn.~.'m'unce Comprmj'. fire
(the “Main Action"").

PIlC and Key Risk both issued insurance policies to IYS. l)ue to the Underlying
Litigation_. a question now arises as to the priority ofthe policies and the duty to defend and
indemnify lYS. ln the Main Action. IYS seeks a declaration that Key Rislt has a duty to defend
and indemnify it in the Underiying l.itigation. PIIC seeks a declaration as to this same question.
particularly because it is currently defending lYS in the Underlying litigation despite
contending that PIlC does not have that duty as the excess insurer. Both the i\/lain Action as
originally filed and PllC`s duty to defend or indemnify IYS will turn on the interpretation of the
Policy. Therefore, they share a common question of law: whether the l’olicy creates a duty to
defend or indemnify IYS in the action filed with this Court.

IV. Conclusion
for the foregoing reasons. the Court wili grant the l\»lotion to Inter\'ene. (`ECI~` i\io. 10).

An appropriate Order shall issue.

1 »-lvl,l/l /
i\¢l. 1 IzMa‘H Lli<t'€k

United States Distriet Judge

Date: Mn' l Q_"\ \ 'ZD\°\

Riehmond, Virginia

LJ\

